DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/386,107 for a SYSTEM FOR MONITORING VIBRATION-ISOLATED FOUNDATION, filed on 4/16/2019.  Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "an inlut unit" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radziun et al. (U.S. Pat. 6,375,147) in view of Polzer et al. (U.S. Pub. 2013/0200248) in further view of Roberts (U.S. Pat. 9,346,357).
Regarding claim 1, Radziun teaches a system for monitoring a vibration-isolated foundation, the system comprising: an air pressure monitoring system for monitoring air pressure supplied to a plurality of air mounts of the vibration-isolated foundation, wherein the air pressure monitoring system comprises: an air port (at 28) configured to receive air to be supplied to the air mounts; a plurality of pressure sensors (26b), each of the pressure sensors being configured to measure the pressure of the air supplied to a corresponding one of the air ports and to output the measured pressure as a sensing signal (inherent in order to control air pressure); a control unit (26) configured to receive the sensing signal from each of the pressure sensors and to output a control signal according to a measured value of each 
Polzer, however, teaches the use of a plurality of air ports in a vibration damping apparatus in order to control the supply of air in order to maintain an average pressure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct additional air ports in order to increase the amount of air that must be supplied to the vibration isolating elements.  Further, the mere duplication of the essential working parts of a device involves only routine skill in the art.  
Further, Roberts teaches the use of a notification system (28) on a control unit in order to provide feedback to the user that may include any number of inputs and outputs in order to display the status of the air pressure in a system.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a notification unit configured to operate according to the control signal of the control unit in order to indicate the status of the air pressure so the user is continuously aware of the status of the amount of air supply to the vibration isolating elements.  
Regarding claims 2-4, Radziun, Polzer and Roberts teach the system of claim 1, wherein Roberts teaches a notification unit that is a warning light, and wherein the notification unit comprises: a first warning light configured to emit light of a first color when the pressure of the air supplied to the air mounts is within a normal range (green); and a second warning light configured to emit light of a second color different from the first color when the pressure of the air supplied to the air mounts is outside the normal range (red).  
Regarding claim 5, Radziun, Polzer and Roberts teach the system of claim 1, but do not teach that the air pressure monitoring system further comprises a plurality of operation indicator lamps (30, 32, 34) configured to respectively indicate, through light emission, operation states of the air mounts 
Regarding claims 6 and 7, Radziun, Polzer and Roberts teach the system of claim 1, but do not teach that the air pressure monitoring system further comprises: a plurality of input units which respectively correspond to the pressure sensors so as to set a predetermined value for the pressure sensors; and a plurality of display units configured to respectively display input values of the input units or the measured values of the pressure sensors or further comprising an input port configured to receive a sensing signal of a limit switch installed in the vibration-isolated foundation, wherein the control unit is configured to control the notification unit according to the sensing signal of the limit switch received through the input port.  Roberts, however, teaches that a variety of sensors and displays can be used in order to calculate a number of variables and determine when it is safe to use the unit.  It would have therefore been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the air pressure monitoring system further comprising: a plurality of input units which respectively correspond to the pressure sensors so as to set a predetermined value for the pressure sensors; and a plurality of display units configured to respectively display input values of the input units or the measured values of the pressure sensors and further comprising an input port configured to receive a sensing signal of a limit switch installed in the vibration-isolated foundation, wherein the control unit is configured to control the notification unit according to the sensing signal of the limit switch received through the input port, in order to provide data to the 
Regarding claim 9, Radziun, Polzer and Roberts teach the system of claim 1, but do not teach a communication unit which is controlled by the control unit to perform communication for providing a warning message to a predetermined terminal.  Roberts, however, teaches a communication unit (29) which is controlled by the control unit to perform communication for providing a warning message (via members 50, 52, 54) to a predetermined terminal (27) in order to signal to the user different states of operation of the air pressure.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a communication unit which is controlled by the control unit to perform communication for providing a warning message to a predetermined terminal in order to indicate whether the vibration isolating elements are ready for use.
Regarding claim 11, Radziun teaches a system for monitoring a vibration-isolated foundation, the system comprising: an air pressure monitoring system for monitoring air pressure supplied to a plurality of air mounts of the vibration-isolated foundation, wherein the air pressure monitoring system comprises: an air port (at 28) configured to receive air to be supplied to the air mounts; a plurality of pressure sensors (26b), each of the pressure sensors being configured to measure the pressure of the air supplied to a corresponding one of the air ports and to output the measured pressure as a sensing signal (inherent in order to control air pressure); but does not teach: (1) a plurality of air ports; and (2) a notification unit configured to operate according to the sensing signal of each of the pressure sensors.  
Polzer, however, teaches the use of a plurality of air ports in a vibration damping apparatus in order to control the supply of air in order to maintain an average pressure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct additional air ports in order to increase the amount of air that must be supplied to the vibration isolating 
Further, Roberts teaches the use of a notification system (28) on a control unit in order to provide feedback to the user that may include any number of inputs and outputs in order to display the status of the air pressure in a system.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a notification unit configured to operate according to the sensing signal of each of the pressure sensors in order to indicate the status of the air pressure so the user is continuously aware of the status of the amount of air supply to the vibration isolating elements.  
Regarding claims 12-14, Radziun, Polzer and Roberts teach the system of claim 1, wherein Roberts teaches that the notification unit is configured to emit light of a red color when the pressure of the air supplied to the air mounts is outside a normal range and wherein the notification unit is configured to emit light of green color when the pressure of the air supplied to the air mounts is within the normal range, and further comprising an input unit configured to set the normal range (inherent in order to determine when the pressure is within or outside of the normal range).
Regarding claim 18, Radziun, Polzer and Roberts teach the system of claim 11, but do not teach a display unit configured to display a value of the measured pressure.  Polzer, however, teaches a number of indicators that display a light when the air pressure reaches a certain level in order to notify the user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a display unit configured to display a value of the measured pressure in order to provide the user with precise information for additional detail as an alternate to or in conjunction with the color light.
Claims 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radziun et al. (U.S. Pat. 6,375,147) in view of Polzer et al. (U.S. Pub. 2013/0200248) in further view of Roberts (U.S. Pat. 9,346,357) in further view of Irwin (U.S. Pub. 2018/0195473).
Regarding claim 8, Radziun, Polzer and Roberts teach the system of claim 1, but do not teach a speaker which is controlled by the control unit to output a warning sound.  Irwin, however, teaches a sound sensor which is controlled by a control unit to output a warning sound in order to signal to the user that the engine is not operating.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a speaker which is controlled by the control unit to output a warning sound for providing a warning message to a user as an additional or alternate method in order to indicate low air pressure during usage.
Regarding claims 15, Radziun, Polzer and Roberts teach the system of claim 13, but do not teach a speaker configured to output a warning sound when the pressure of the air supplied to the air mounts is outside the normal range.  Irwin, however, teaches a sound sensor which is configured to output a warning sound in order to signal to the user that the engine is not operating.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a speaker configured to output a warning sound when the pressure of the air supplied to the air mounts is outside the normal range for providing a warning message to a user as an additional or alternate method in order to indicate low air pressure during usage.
Regarding claims 16 and 17, Radziun, Polzer and Roberts teach the system of claim 13, but do not teach a communication unit configured to provide a warning message to a predetermined terminal via a wireless communication, wherein the wireless communication is one of wireless LAN (WLAN), Wi-Fi, Wibro, Wimax, high speed downlink packet access (HSDPA), long term evolution (LTE) LTE-advanced (LTE-A), Bluetooth, Zigbee, ultra-wideband (UWB), ANT, Wi-Fi and personal area network (PAN).  Irwin, however, teaches a sound sensor which is configured to output a warning sound in order to signal to the . 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	February 22, 2021